            Case 5:18-cr-03409-KG Document 42 Filed 11/14/18 Page 1 of 6



                    IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                       CR NO. 18-3409 KG

TOMAS FELICIANO FRANCISCO-PEDRO,

               Defendant.

              MOTION FOR PRETRIAL HEARING TO DETERMINE THE
            ADMISSIBILITY OF ALLEGED CO-CONSPIRATOR STATEMENTS

       Defendant Tomas Feliciano Francisco-Pedro, by and through his attorney, Assistant

Federal Public Defender André Poissant, and pursuant to Rule 801(d)(2)(E) of the Federal

Rule of Evidence, the United States Constitution (particularly the Fifth Amendment’s Due

Process Clause and the Sixth Amendment’s guarantee of a fair trial), and the authorities

cited herein, respectfully moves this Honorable Court to conduct a hearing in advance of

trial to determine the admissibility of alleged co-conspirator statements.

       As grounds for this motion, Mr. Francisco-Pedro states:

       1.      Mr. Francisco-Pedro, Maximo Gonzalez-Sebastian, and Cristian Garcia-

Gutierrez are jointly charged with conspiracy to take a hostage, hostage taking, and aiding

and abetting. (Doc. 32.)

       2.      Trial is set on December 17, 2018.

       3.      According to the Indictment, Mr. Francisco-Pedro, Maximo Gonzalez-

Sebastian, and Cristian Garcia-Gutierrez were involved in an alleged conspiracy from on
            Case 5:18-cr-03409-KG Document 42 Filed 11/14/18 Page 2 of 6



or about July 21, 2018, and continuing to on or about July 26, 2018. The discovery indicates

that the government may attempt to introduce the statements of alleged co-conspirators as

evidence against Mr. Francisco-Pedro pursuant to Rule 801(d)(2)(E) of the Federal Rules

of Evidence.

       4.      Rule 801(d)(2)(E) provides that a statement offered against an opposing

party and “made by the party’s coconspirator during and in furtherance of the conspiracy”

is not hearsay and is admissible at trial. Fed. R. Evid. 801(d)(2)(E). The Tenth Circuit

employs a three-part test to determine the admissibility of coconspirator statements under

Rule 801(d)(2)(E). The test requires the government to establish by a preponderance of the

evidence that (1) a conspiracy existed, (2) both the declarant and the defendant against

whom the declaration is offered were members of the conspiracy, and (3) the statements

were made in furtherance of the conspiracy. See United States v. Morgan, 748 F.3d 1024,

1036 (10th Cir. 2014).

       5.      The district court makes the factual determinations by using one of two

procedures: “(1) it may hold a ‘James hearing’” – a preliminary hearing outside the

presence of the jury expressly for the purpose of making such determinations, see

generally, United States v. James, 590 F.2d 575 (5th Cir. 1979), or “(2) it may provisionally

admit the evidence with the caveat that the evidence must ‘connect up’ during trial, i.e.,

that the party offering the evidence must prove the existence of the predicate conspiracy

through trial testimony or other evidence.” United States v. Owens, 70 F.3d 1118, 1123

(10th Cir. 1995).




                                             2
            Case 5:18-cr-03409-KG Document 42 Filed 11/14/18 Page 3 of 6



       6.      The Tenth Circuit has expressed its “strong preference for James

proceedings.” United States v. Townley, 472 F.3d 1267, 1273 (10th Cir. 2007). “The reason

for this preference is that if the court provisionally admits a statement with the idea that the

statement and other evidence will later ‘connect up’ showing the existence of a predicate

conspiracy, there is the risk of undue prejudice if in the end the evidence does not in fact

‘connect up.’” United States v. Urena, 27 F.3d 1487, 1491 (10th Cir. 1994) (internal

citations and quotations omitted).

       7.      While a court may consider the hearsay statements themselves when making

factual determinations at a James hearing, the Tenth Circuit has held that for admissibility

“there [must] be some independent evidence linking the defendant to the conspiracy.”

United States v. Alcorta, 853 F.3d 1123, 1142 (10th Cir. 1995) (explaining requirements

under Bourjaily v. United States, 483 U.S. 171, 180 (1987) (further citations omitted)); see

also Fed. R. Evid. 801(d)(2) (“The statement must be considered but does not by itself

establish . . . the existence of the conspiracy or participation in it . . . .”). The “independent

evidence” must be “evidence other than the proffered [co-conspirator] statements

themselves.” Owens, 70 F.3d at 1125.

       8.      The Court should require the government to present independent proof of

Mr. Francisco-Pedro’s participation in the alleged conspiracy at a pretrial James hearing

before any extra-judicial statement of any alleged co-conspirator is admitted against him.

Additionally, at least five days prior to the James hearing, the Court should require the

government to identify as to each statement of an alleged co-conspirator it intends to

introduce against Mr. Francisco-Pedro at trial: (a) the identity of the alleged co-conspirator


                                                3
            Case 5:18-cr-03409-KG Document 42 Filed 11/14/18 Page 4 of 6



who made the statement, (b) the identity of the person(s) to whom the statement was made;

(c) the identity of the witness who will testify at trial about the alleged co-conspirator

statement; (d) the content of the alleged co-conspirator statement; (e) when the statement

was made; (f) how the statement was allege to have been made in the course of and in

furtherance of the conspiracy; (g) the independent evidence the government intends to offer

in support of admission of the alleged co-conspirator statement. See Owens, 70 F.3d at

1124–25.

       9.      This procedure will prevent the danger of a mistrial should the government

fail to meet its burden of proof required for showing for admissibility of alleged co-

conspirator statements against Mr. Francisco-Pedro and reduce the risk at trial of

inadmissible statements being admitted against Mr. Francisco-Pedro in violation of his

Sixth Amendment right to confrontation. For this reason, it is advantageous to conduct the

hearing out of the jury’s presence in advance of trial and determine which testimony, if

any, is admissible. In particular, the complex nature of the charges and allegations against

the co-defendant will require the jury to sort through the evidence. If the burden of ignoring

inadmissible statements is added, the potential for jury confusion dramatically increases.

Requiring the government to identify the statements of alleged co-conspirators before the

James hearing will conserve judicial resources and reduce the risk at trial of inadmissible

statements being admitted against Mr. Francisco-Pedro at trial.

       10.     The procedure requested herein is particularly appropriate in the case at bar

for three reasons. First, the complexity and potential length of trial in this case warrants a

cautious approach to avoid the waste of judicial resources that would be occasioned by a


                                              4
          Case 5:18-cr-03409-KG Document 42 Filed 11/14/18 Page 5 of 6



mistrial. Second, the danger of inappropriately attributing the statements of alleged co-

conspirators to Mr. Francisco-Pedro is significant given the limited allegations against him

compared to the extensive allegations against the co-defendants. Third, the prosecution’s

ability to satisfy its burden of establishing the alleged conspiracy is doubtful.

       11.    Under these circumstances, in order to prevent the trial’s fairness from being

undermined, to avoid a miscarriage of justice and to effectuate judicial economy, a pretrial

determination of the admissibility of any unindicted or indicted alleged co-conspirators’

statements must be made by this Court.

       12.    The government opposes this motion.

       WHEREFORE, Mr. Francisco-Pedro respectfully requests that the Court grant the

above-requested relief, set this matter for a James hearing in advance of trial, require the

government to identify any alleged co-conspirator statements it intends to introduce against

Mr. Francisco-Pedro at least five days prior to the James hearing, and grant such further

relief as the Court deems just and proper.



                                             Respectfully submitted,

                                             FEDERAL PUBLIC DEFENDER
                                             506 S. Main St., Ste. 400
                                             Las Cruces, New Mexico 88001
                                             (575) 527-6930

                                             Electronically filed (November 14, 2018)
                                             By: /s/ André Poissant
                                                   ANDRÉ POISSANT
                                                   Assistant Federal Public Defender




                                               5
         Case 5:18-cr-03409-KG Document 42 Filed 11/14/18 Page 6 of 6



                            CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing pleading was electronically filed with
the Clerk of the Court using the CM/ECF filing system which caused a copy to be served
via electronic mail to counsel of record Luis A. Martinez, Assistant United States Attorney
on November 14, 2018.

                                         Electronically filed (November 14, 2018)
                                         By: /s/ André Poissant
                                               ANDRÉ POISSANT
                                               Assistant Federal Public Defender




                                            6
